PEE CUEIAM.
Rules promulgated by a railroad company do not necessarily limit tbe duty of a station agent towards the public about the station grounds to what is prescribed therein, nor do they necessarily fully describe the duties which the law imposes upon the agents of the corporation at the railway station. In the presence of danger like that in question, the law requires reasonable conduct and reasonable action under the existing circumstances of the particular case. Whether the conduct and action 'were reasonable and in accordance with duty, or unreasonable and culpable, under the particular circumstances of a case like this, are ques*402tions of fact. The questions of fact relating to the situation, which involved, of course, the conduct of the child, the conduct of the station agent, and the conduct of the servants of the corporation in charge of the train, were submitted to the jury under propér instructions. Judgment of circuit court affirmed, with costs.